DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 21-30 is the inclusion of the limitation of a print component that includes wherein a third distance between a temperature sensor and a heating element is less than a sum of a first and second distance, wherein a first distance is between the temperature sensor and a nearest nozzle in a nozzle array and the second distance is between the heating element and the nearest nozzle in the nozzle array, and where the third distance is greater than or equal to smaller of the first and second distance.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 31-40 is the inclusion of the limitation of an integrated circuit associated with a replaceable print head cartridge that includes wherein a third distance between a temperature sensor and a heating element is less than a sum of a first and second distance, wherein a first distance is between the temperature sensor and a nearest nozzle in a nozzle array and the second distance is between the heating element and the nearest nozzle in the nozzle array, and where the third distance is greater than or equal to smaller of the first and second distance.  It is these limitations found in the claims, as it is claimed in the combination, that has not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/             Primary Examiner, Art Unit 2853